


110 HR 4721 IH: Terrorism Risk Insurance Improvement

U.S. House of Representatives
2007-12-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4721
		IN THE HOUSE OF REPRESENTATIVES
		
			December 17, 2007
			Mr. Ackerman
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To amend the Terrorism Risk Insurance Act of 2002 to
		  temporarily reduce the insurer deductibles for insurers sustaining insured
		  losses from large terrorism events.
	
	
		1.Short titleThis Act may be cited as the
			 Terrorism Risk Insurance Improvement
			 Act of 2007.
		2.Large event
			 resetThe Terrorism Risk
			 Insurance Act of 2002 (15 U.S.C. 6701 note) is amended—
			(1)in section 102(7)—
				(A)in subparagraph
			 (F), by striking and at the end;
				(B)in subparagraph
			 (G), by striking the period at the end and inserting ; and;
			 and
				(C)by adding at the
			 end the following new subparagraph:
					
						(H)Notwithstanding subparagraph (f)(i), if
				aggregate industry insured losses resulting from a certified act of terrorism
				exceed $1,000,000,000, for any insurer that sustains insured losses resulting
				from such act of terrorism, the value of such insurer’s direct earned premiums
				over the calendar year immediately preceding the program year, multiplied by a
				percentage, which—
							(i)for the Program
				Year consisting of calendar year 2008 shall be 5 percent; and
							(ii)for each Program
				Year thereafter, shall be 50 basis points greater than the percentage
				applicable to the preceding Program Year, except that if an act of terrorism
				occurs during any such Program Year that results in aggregate industry insured
				losses exceeding $1,000,000,000, the percentage for the succeeding Program Year
				shall be 5 percent and the increase under this clause shall apply to Program
				Years thereafter;
							except
				that for purposes of determining under this subparagraph whether aggregate
				industry insured losses exceed $1,000,000,000, the Secretary may combine
				insured losses resulting from two or more certified acts of terrorism occurring
				during such Program Year in the same geographic area (with such area determined
				by the Secretary), in which case such insurer shall be permitted to combine
				insured losses resulting from such acts of terrorism for purposes of satisfying
				its insurer deductible under this subparagraph; and except that the insurer
				deductible under this subparagraph shall apply only with respect to
				compensation of insured losses resulting from such certified act, or combined
				certified acts, and that for purposes of compensation of any other insured
				losses occurring in the same Program Year, the insurer deductible determined
				under subparagraph (F) shall apply.;
				and
				(2)in section 103(e)(1)(b)—
				(A)in clause (ii), by
			 striking the period at the end and inserting a semicolon; and
				(B)by adding after
			 and below clause (ii) the following:
					
						except that if a certified act of terrorism
				occurs for which resulting aggregate industry insured losses exceed
				$1,000,000,000, the applicable amount for any subsequent certified act of
				terrorism shall be the amount specified in section
				102(1)(B)(ii).
						.
				
